DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informality: Fig. 1, “2Fb” (next to reference numeral 2) should be labeled as “2Fa”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informality: page 7, paragraph [0027], line 3, “D” should be “D1”.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamada et al. (US 2020/0209780 A1; cited in IDS filed 9/1/2021)
Regarding claim 1, Hamada et al. discloses a process cartridge 5 comprising: a developing cartridge 7 including a developing roller 71; a drum cartridge 6 including: a 
Regarding claim 2, Hamada et al. discloses wherein the electrical contact surface 500A faces a third direction (up <-> down; Figs. 7 and 23) crossing the first direction and second direction.
Regarding claim 3, Hamada et al. discloses wherein the process cartridge 5 is attachable to an image forming apparatus 1 (Fig. 1), and wherein the electrical contact surface 500A contacts an electrical terminal of the image forming apparatus 1 in the third direction in a state where the process cartridge 5 is attached to the image forming apparatus 1 (paragraph [0088]). 
Regarding claim 4, Hamada et al. discloses wherein the lock lever 760 is pivotably movable about an axis extending in the first direction (left <-> right; Figs. 5 and 7).
Regarding claim 7, Hamada et al. further discloses a holder holding the electrical contact surface 500A (inherently; Fig. 7).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. in view of Abe et al. (US Pat. Pub. No. US 2018/0095420 A1)
Hamada et al., as discussed above, differs from the instant claimed invention in not disclosing the lock lever being positioned on the drum frame.
Abe et al. discloses a process cartridge 1 comprising: a developing cartridge 10 including a developing roller 11; a drum cartridge 20 including: a photosensitive drum 21 rotatable about an axis 21B extending in a first direction (Fig. 6); and a drum frame 22 to which the developing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the lock lever as taught by Abe et al. in place of the lock lever of Hamada et al. because of the same functionality for fixing the developing cartridge to the drum frame.

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
March 24, 2022